Citation Nr: 1205926	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  11-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder including depression, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for a personality disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1973 to July 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In an April 2011 substantive appeal, the Veteran requested a hearing before the Board sitting in Washington, D.C.  In correspondence from the Board in dated December 17, 2011, the Veteran was notified of a scheduled hearing in Washington on February 15, 2012.  

In correspondence received by the Board on January 17, 2012, the Veteran advised that she had moved to Massachusetts and requested a hearing before the Board sitting in Boston.  The appellant or her representative may request a different date for a hearing within 60 days from the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  The grounds for the request need not be stated.  38 C.F.R. § 20.702 (c) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board sitting at the RO in Boston, Massachusetts at the next appropriate opportunity. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010). 



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 




